Citation Nr: 1508474	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative arthritis of all joints, including shoulders, knees, hips, elbows, hands, and feet, to include as secondary to service-connected arthritis changes, L5-S1.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected arthritic changes, L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) above.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated from November 2010 to June 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the October 2012 SOC.  The remaining documents in VBMS consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or are irrelevant to the issue on appeal, while VBMS does not contain any information at this time.  

For reasons discussed below, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus based on his in-service noise exposure.  He has specifically reported that he was exposed to significant acoustic trauma during service while firing mortars, machine guns, and Gatling guns, without the use of hearing protection.  See August 2010 VA audio examination report; December 2012 VA Form 9.  His DD 214 shows that his military occupational specialty was a fire infantryman, which corroborates his report of in-service noise exposure.  

The Veteran was afforded a VA audio examination in August 2010 wherein he was diagnosed with bilateral sensorineural hearing loss.  The VA examiner opined, however, that because the Veteran's hearing loss was normal at his April 1977 separation examination, as well as an August 1981 examination, his hearing loss occurred after service and, thus, is not related to his military noise exposure.  

While the August 2010 VA examination report is considered competent medical evidence, the medical opinion is deemed inadequate because the VA examiner failed to provide an adequate rationale for her opinion, as it appears she relied primarily on the fact that the Veteran's hearing was normal at separation from service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, particularly given the Veteran's report that he did not use hearing protection during service and was not exposed to any post-service occupational or recreational noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Because the VA examiner did not address the Veteran's lack of in-service hearing protection and/or post-service noise exposure, it is not clear that the examiner considered all relevant evidence in this case, including the competent lay evidence of record.  

Given these deficiencies, the August 2010 examination report is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.).  Therefore, the Board finds that an addendum opinion that addresses all relevant facts in this case is necessary to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Board finds that the claim of service connection for tinnitus is inextricably intertwined with the claim of service connection for hearing loss, as the August 2010 VA examiner also opined that the Veteran's tinnitus is as likely as not associated with his hearing loss.  As such, the Board will withhold its decision on the tinnitus claim until development regarding the hearing loss claim has been completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

The Veteran also seeks service connection for degenerative arthritis affecting all major joints, specifically including his shoulders, knees, hips, elbows, hands, and feet, on a direct and secondary basis.  In July 2010, the Veteran asserted that his degenerative arthritis affecting several joints may be secondary to his service-connected lumbar spine disability, while, in September 2011, he stated that the in-service injury to his lumbar spine, which involved him falling seven feet to frozen ground, could have affected his other joints.  

The Veteran was afforded a VA joints examination in September 2010 wherein the VA examiner stated that objective findings from the examination were consistent with degenerative joint disease (DJD) affecting the right hip, elbows and shoulders, but not any other joints, including the left hip, hands, and feet.  As to the joints that are not affected by DJD, the VA examiner noted that VA treatment records document treatment for multiple arthralgias, diagnosed and treated as rheumatoid arthritis affecting the hands and feet.  The VA examiner opined that the Veteran's bilateral elbow and shoulder DJD is less likely as not caused by or a result of the his in-service complaint of painful and swollen joints (at his February 1977 medical examination), noting that the STRs are silent for treatment or diagnosis of multiple arthralgias or DJD, that the Veteran reported that his conditions began in 2003, and that the available medical records fail to document chronicity of his problems since discharge from service.  The VA examiner also opined that the Veteran's degenerative arthritis is not caused by, a result of, or aggravated by the service-connected lumbar spine disability, noting that the STRs are silent for the claimed conditions, VA treatment records show rheumatoid arthritis affecting the claimed joints, hands, and feet, and that the medical literature does not support any correlation to degenerative changes in the lower back producing rheumatoid changes in other joints, including the hands or feet.  

While the September 2010 VA examination is considered competent medical evidence, the Board finds that an additional medical opinion is needed before a fully informed decision may be rendered.  First, the nature and etiology of the Veteran's multi-joint arthritis remains unclear.  Indeed, while the VA examiner noted that the Veteran has DJD in his right hip, elbows, and shoulders and that VA treatment records show he has been diagnosed with rheumatoid arthritis in his hands and feet, VA treatment records show the Veteran has also been diagnosed with osteoarthritis, although the specific joints affected by osteoarthritis are not readily clear.  See VA treatment records.  Because the VA examiner did not address the diagnosis of osteoarthritis reflected in the record, it is not clear if he considered all relevant evidence in this case.  Further, it is not clear which joints are affected by DJD, osteoarthritis, and/or rheumatoid arthritis and whether any such arthritis is related to the Veteran's military service.  

Second, while the VA examiner addressed whether the Veteran's DJD is related to his complaints of painful and swollen joints at his February 1977 examination, the VA examiner failed to address the Veteran's assertion that his current multi-joint arthritic condition was caused by the seven foot fall to frozen ground, which the Veteran has reported occurred during service.  In this regard, the Board notes that, while this injury is not reflected in the STRs, the Veteran is competent to report the events that occurred in service.  The Board also notes that the March 1978 rating decision that granted service connection for arthritic changes of the lumbar spine does not cite the reasons for the award of service connection, including notation of the in-service event to which the current lumbar spine disability is related.  Given the competent lay evidence of an in-service injury, a medical opinion is needed regarding whether the Veteran's multi-joint arthritic condition was caused by the reported in-service injury.  

Finally, while the VA examiner purported to provide a negative nexus opinion regarding whether the service-connected lumbar spine disability aggravated any of the current multi-joint arthritis disabilities, the rationale provided in support of his opinion only addresses whether there is a direct correlation the claimed disabilities and the lumbar spine disability.  Indeed, the VA examiner noted that medical literature does not support any correlation to degenerative changes in the lower back producing rheumatoid changes in other joints; however, this statement does not sufficiently address whether the service-connected lumbar spine disability, to include any manifestation thereof and the functional impairment caused thereby, aggravates any of the Veteran's current multi-joint arthritic conditions.  

Given the foregoing deficiencies, the Board finds that an addendum opinion that addresses all relevant facts in this case is necessary to decide the claim.  See Barr, supra.  

With respect to the increased rating claim on appeal, the Board finds the Veteran should be afforded new VA examinations to determine the current severity of his service-connected lumbar spine disability.  The Veteran was last afforded a VA spine examination in August 2010.  In a September 2013 statement, the Veteran's representative asserted that the arthritic changes in the Veteran's spine are more severe than as noted during the August 2010 examination.  In light of the Veteran's allegation of worsening, the period of time that has passed since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA spine examination to determine the current nature and severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board also notes that, as relevant to all claims on appeal, there appears to be outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record, including the Virtual VA file, contains VA treatment records dated from December 1980 to June 2012; however, it is likely that more recent VA treatment records may exist and contain evidence relevant to claims remaining on appeal, particularly the increased rating claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, while on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since June 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of evaluation and/or treatment of the Veteran, since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Return the claims file to the VA examiner who conducted the Veteran's August 2010 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

After reviewing the record, to include the Veteran's service and post-service treatment records and his lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss and tinnitus are related to his acknowledged in-service noise exposure.  

In rendering this opinion, the examiner should consider the significance of the Veteran's military noise exposure, as well as the lay statements of record, to include the Veteran's report that he did not use hearing protection during military service and that he was not exposed to any post-service occupational or recreational noise exposure.   

A rationale for the opinion offered should be provided.

If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Return the claims file to the VA examiner who conducted the Veteran's September 2010 VA joints examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

After reviewing the record, to include the Veteran's service and post-service treatment records and his lay statements, the examiner should offer responses to the following:

a. The examiner should identify each joint that is affected by arthritis, to include, but not limited to the bilateral shoulders, knees, hips, elbows, hands, and feet, and characterize the nature of each arthritic condition, i.e., whether such is degenerative joint disease, osteoarthritis, or rheumatoid arthritis.  

b. Then, with respect to each arthritic condition identified, the examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent) that each was/is:

* Occurred in, or is otherwise related to, his military service, to include the in-service complaints of painful and swollen joints at the February 1977 examination OR the in-service seven foot fall to frozen ground (which the Veteran has asserted caused his lumbar spine disability);  

* Proximately due to or a result of the Veteran's service-connected lumbar spine disability, to include any manifestation thereof and the functional impairment caused thereby; or

* Aggravated by the Veteran's service-connected lumbar spine disability, to include any manifestation thereof and the functional impairment caused thereby.

NOTE: an opinion that addresses each of the foregoing must be provided for each arthritic condition identified by the examiner.  

A rationale must be provided for each opinion.

If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA spine examination.  

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner most provide all examination findings (and test results if any), along with complete rationale for the conclusions reached.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of any neurological impairment associated with the Veteran's lumbar spine disability.  For each additional neurological impairment identified, the examiner should provide an assessment of the severity of each such impairment (as mild, moderate, moderately severe, or severe). 

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

5. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the October 2012 SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




